   Case: 1:14-cv-02280 Document #: 469 Filed: 03/04/20 Page 1 of 3 PageID #:9147




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

COUNTY OF COOK,                    )
                                   )
            Plaintiff,             )
                                   )
v.                                 )
                                   )
BANK OF AMERICA CORPORATION,       )                Case No. 14-cv-2280
BANK OF AMERICA, N.A.,             )
COUNTRYWIDE FINANCIAL              )                District Judge Elaine E. Bucklo
CORPORATION,                       )
COUNTRYWIDE HOME LOANS, INC.,      )                Magistrate Judge Sunil R. Harjani
COUNTRYWIDE BANK, FSB,             )
COUNTRYWIDE WAREHOUSE LENDING, )
LLC, BAC HOME LOANS SERVICING, LP, )
MERRILL LYNCH & CO., INC., MERRILL )
LYNCH MORTGAGE CAPITAL INC., and   )
MERRILL LYNCH MORTGAGE LENDING, )
INC.,                              )
                                   )
            Defendants.            )


  DEFENDANTS’ NOTICE REGARDING PLAINTIFF’S MOTION TO DISQUALIFY
                            COUNSEL

       Defendants respectfully submit this Notice to inform the Court that counsel for

Defendants, Goodwin Procter LLP (“Goodwin”), no longer represents any of the “confidential

witnesses” that are the subject of Plaintiffs’ Motion to Disqualify Counsel (Dkt. No. 388). At a

status hearing on Jan. 31, 2020, this Court authorized Goodwin to withdraw from representing

the confidential witnesses, in consultation with Magistrate Judge Harjani. See Dkt. No. 450.

That withdrawal process is now complete and Goodwin no longer represents any of the

“confidential witnesses” in any respect.

Dated: March 4, 2020                               Respectfully submitted,

                                                  /s/ Matthew S. Sheldon
Case: 1:14-cv-02280 Document #: 469 Filed: 03/04/20 Page 2 of 3 PageID #:9148




                                         Ryan Dunigan
                                         RDunigan@winston.com
                                         Joseph Laurence Motto
                                         jmotto@winston.com
                                         WINSTON & STRAWN LLP
                                         35 West Wacker Drive
                                         Chicago, Illinois 60601
                                         Tel.: (312) 558-5600
                                         Fax: (312) 558-5700

                                         Matthew S. Sheldon
                                         MSheldon@goodwinlaw.com
                                         Thomas M. Hefferon
                                         THefferon@goodwinlaw.com
                                         Sabrina Rose-Smith
                                         SRoseSmith@goodwinlaw.com
                                         Joseph F. Yenouskas
                                         JYenouskas@goodwinlaw.com
                                         Levi Swank
                                         LSwank@goodwinlaw.com
                                         GOODWIN PROCTER LLP
                                         1900 N Street, N.W.
                                         Washington, D.C. 20036
                                         Tel.: (202) 346-4000
                                         Fax: (202) 346-4444

                                         Courtney L. Hayden
                                         chayden@goodwinlaw.com
                                         James W. McGarry
                                         JMcGarry@goodwinlaw.com
                                         Alicia Rubio-Spring
                                         arubio-spring@goodwinlaw.com
                                         Catalina Azuero
                                         cazuero@goodwinlaw.com
                                         Yvonne Chan
                                         ychan@goodwinlaw.com
                                         Christopher Herbert
                                         cherbert@goodwinlaw.com
                                         GOODWIN PROCTER LLP
                                         100 Northern Ave.
                                         Boston, MA 02210
                                         Tel.: (617) 570-1000
                                         Fax: (617) 523-1231

                                         Attorneys for Defendants



                                     1
  Case: 1:14-cv-02280 Document #: 469 Filed: 03/04/20 Page 3 of 3 PageID #:9149




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2020, I caused a true and correct copy of the foregoing

to be served upon counsel of record as of this date by electronic filing.



Dated: March 4, 2020                          /s/ Matthew S. Sheldon
                                                  Matthew S. Sheldon
                                              One of the attorneys for Defendants




                                                2
